Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 2 December 2022, wherein claim 5 was canceled, and claims 7-9 newly added. Subsequently, claims 1, 2, 4 and 6-9 are pending and presently under consideration in this application.
Response to Amendment
Applicants have amended the base independent claim to recite 
    PNG
    media_image1.png
    102
    890
    media_image1.png
    Greyscale
and argue that said amendment sufficiently distinguishes the present claims from that of the prior art of record. The aforementioned amendment introduces new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 10 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites a “light-scattering liquid crystal device in which a polymer network is formed by polymerizing a light crystal composition for a light-scattering liquid crystal device“ (emphasis added); the scope of the protection sought is not clear. Applicants have amended the base independent claim 1 from being drawn to a liquid crystal composition, to now being drawn to a liquid crystal display device, essentially amending the preamble of claim without the correspond amendment to the body of the claim.  Amended claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the components required for the light-scattering liquid crystal device.
Amended claim 1 is rejected as being vague and indefinite when it recites a “light-scattering liquid crystal device in which a polymer network is formed by polymerizing a light crystal composition for a light-scattering liquid crystal device“ (emphasis added); the scope of the protection sought by “in which a polymer network is formed by polymerizing a light crystal composition” is not clear since the claim is drawn to a light-scattering liquid crystal device. Amended claim 1 fails to particularly point out and distinctly claim the contents of the claimed light-scattering liquid crystal device.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being obvious over 
Fujisawa et al. (Japanese Patent No. JP 2016-206445) in view of Wang et al. (“Electrically controllable microstructures and dynamic light-scattering properties of liquid crystals with negative dielectric anisotropy”, 2015, RSC Adv. 5, pages 33489-33495.) and Takahasi et al. (Japanese Patent No. 2004-157247).
Fujisawa et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a liquid crystal device, characterized in that said liquid crystal composition comprises a combination of components as presently claimed, i.e., a first component being a polymerizable compound inclusive of the compound of the present formula (1), as represented therein by 
    PNG
    media_image2.png
    87
    791
    media_image2.png
    Greyscale
(page 42), a second component compound having a negative dielectric anisotropy and inclusive of the compound of the present formula (N-1), as represented therein by 
    PNG
    media_image3.png
    141
    712
    media_image3.png
    Greyscale
(page 23), and third component compound inclusive of the monoreactive compound of the present formula (2-ii) useful for suppressing crystallization by increasing solubility, as generally represented by the compound of formula VI, 
    PNG
    media_image4.png
    366
    888
    media_image4.png
    Greyscale
and more specifically, as represented therein by any one of the compounds on pages 67-68: 
    PNG
    media_image5.png
    575
    886
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    109
    664
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    164
    754
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    502
    745
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    144
    641
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    240
    657
    media_image10.png
    Greyscale
 According to [0016] in the machine translation of JP2016206445, the amount of the first component, i.e., the polymerisable compound of formula (1) is as follows: 
    PNG
    media_image11.png
    144
    889
    media_image11.png
    Greyscale
According to [0081] in the machine translation of JP2016206445, the amount of the second component, i.e., the compound of formula LC3, is as follows: 
    PNG
    media_image12.png
    92
    876
    media_image12.png
    Greyscale

Although Fujisawa et al expressly illustrates a liquid crystal composition comprises a combination of components as presently claimed (see page 98), 
    PNG
    media_image13.png
    208
    712
    media_image13.png
    Greyscale
i.e., a first component being a polymerizable compound inclusive of the compound of the present formula (1), as represented therein by
    PNG
    media_image14.png
    78
    700
    media_image14.png
    Greyscale
, a second component compound having a negative dielectric anisotropy and inclusive of the compound of the present formula (N-1), as represented therein by  
    PNG
    media_image15.png
    185
    764
    media_image15.png
    Greyscale
, and a third component compound inclusive of the compound of the present formula (2-ii), as represented therein by 
    PNG
    media_image16.png
    192
    383
    media_image16.png
    Greyscale
, the ratio of the first component to a total mass of the first component and the third component of 90%, which is outside the ratio as is now claimed, i.e., 10 by mass % or more and 85% by mass or less. As for the ratio of component compounds, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to adjust the percentages of the component compounds contained in the inventive liquid crystal composition of Fujisawa et al., with reasonable expectations of optimizing, absent object evidence to the contrary, improved performance of the resulting composition. 
Although Fujisawa et al. discloses the use of the inventive liquid crystal composition in a liquid crystal device, a light-scattering device is not expressly mentioned.  Assuming arguendo that applicants amend the base independent claim 1 to include limitations in the body to match the preamble recitation of a light-scattering device, then Wang et al. has been cited to illustrate the obviousness of utilizing a polymerisable liquid crystal composition having a negative dielectric anisotropy in a light-scattering device. Takahashi et al. is relied upon for teaching the impact on trasnparance and voltage of a polymerizable liquid crystal composition having a negative dielectric anisotropy utilized in a reverse mode. FIG. 2 shows a graph of applied voltage-transmittance characteristics in the reverse mode. The polymer ([0058]; [0060]) refers to a compound in which two or more polymerizable compounds are polymerized by reaction of a part or all of the polymerizable functional group of a compound having a polymerizable functional group, that is, a polymerizable compound. Further, the liquid crystal / polymer composite in the present invention may contain an unreacted polymerizable compound.
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed utilize the liquid crystal composition of Fujisawa et al. in a light-scattering device in light of Wang et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as a positive impact on the transparence and voltage, as taught in Takashi et al. 
The applied primary reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a method of making a light-scattering liquid crystal display device: U.S. Patent Application Publication No. 2007/0298193.
Response to Arguments
Applicant's arguments filed 2 December 2022 in response to the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, said arguments to the effect that the amendment satisfactorily addresses the issue raised therein, have been fully considered but they are not persuasive, as the amendment filed 2 December 2022 introduces new considerations as noted in preceding paragraphs 7 and 16.
Applicant's arguments filed 2 December 2022 in response to the rejection of claims under 35 U.S.C. 103 over Fujisawa et al. (Japanese Patent No. JP 2016-206445), as set forth in the previous office action on the merits, said arguments to the effect that “Fujisawa et al. is not an invention related to light-scattering liquid crystals”, have been fully considered but they are not persuasive. 
Initially, the Examiner notes that applicant’s arguments rely on language solely recited in preamble recitations in claims. When reading the preamble in the context of the entire claim, the recitation of a “light-scattering liquid crystal device in which a polymer network is formed by polymerizing a light crystal composition for a light-scattering liquid crystal device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Also, as noted in preceding paragraph 7, amended claim 1 is missing the corresponding amendment to the body of the claim.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In response to Appellants’ argument that the advantages taught in Fujisawa et al. are not “related” to those discussed in the present specification, the fact that applicant may have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Upon further consideration, the Examiner hereby withdraws the rejection of claims under 35 U.S.C. 103 as being obvious over Tanabe et al. (WO2018/105726A1) as set forth in paragraph 14 of the previous FINAL office action on the merits. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722